PAUPER'S OATH ON APPEAL

CAUSE NO.: 1296861 and 12 97213                                       OFFENSE: MAg/gurg W-Intent-Cottimit Othei
                                                                             Felony x's 2
THE STATE OF TEXAS                                                         248           DISTRICT COURT

VS.                                                                   OF

            Astin Chavers Clark                                       HARRIS COUNTY, TEXAS

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Astin chavers Clark                             fdefendant in the above styled and numbered
cause, and states under oath that he is without funds, property or income. The defendant respectfully petitions
the court to: (check all that apply)
       H        Appoint appellate counsel to represent him.
       51       Asks the court to order that a free record be provided to him.
                                                             In custody
                                                     DEFENDANT


SUBSCRIBED AND SWORN to before me, this                             day of                        A.D.. 20_


                                                     DEPUTY DISTRICT CLERK
                                                       248    DISTRICT COURT
                                                     HARRIS COUNTY, TEXAS


                  I                                       ORDER
            XXX' /""/ iit ^        ""
On        . " j I i:- I Ij "2.             the court conducted a hearing and found that the defendant is indigent.

•         The court orders that         /[-••(•/ Sn '-. •- r^jj.X                is appointed to represent
          defendant/appellant on appeal.
Pf        The court reporter is ordered to prepare and file the reporter's record without charge to the
          defendant/appellant.

It is further ordered that the clerk of this court mail a copy of the order to the court reporter:
 .                                       , by certified mail return receipt requested.
                                                                ^JOruZ                      :-—
                                                     JUDGE PRESIDING
                                                        248 .DISTRICTCOURT
                                                     HARRIS COUNTY, TEXAS


                                                     AFFIRMATION

     I,      £j 11 • iv-o' -^    •--, <:: ( '• i -• " . . . Attorney at Law, swear or affirm that I will be solely
     responsible for writing a brief and representing the appellant on appeal. If I am not able to preform my
     duties as appellate counsel, I will notify the court immediately so that the court may take the
    appropriate action as deemed necessary.

     ATTORNEY (SIGNATURE)                                                    BAR/SPN NUMBER

                                                                                 !   i

     ADDRESS                                                                 CITY                  STATE        ZIP